Exhibit 10.1




MARKEL CORPORATION
2016 EQUITY INCENTIVE COMPENSATION PLAN


1.     Purpose. The purpose of this Markel Corporation 2016 Equity Incentive
Compensation Plan (the “Plan”) is to further the long term stability and
financial success of Markel and its Subsidiaries by rewarding selected
meritorious employees and providing equity-based compensation for non-employee
directors. The Board of Directors believes that such awards will, among other
objectives, provide incentives for those individuals to remain with Markel, will
encourage continued work of superior quality and will further the identification
of those individuals’ interests with those of Markel’s shareholders.


The Plan is intended to replace the Markel Corporation 2012 Equity Incentive
Compensation Plan (the “Prior Plan”). As of the Effective Date of the Plan, no
further awards shall be granted under the Prior Plan, but any existing awards
under the Prior Plan shall continue in effect in accordance with their terms and
the provisions of the Prior Plan.


2.     Definitions. As used in the Plan, the following terms have the meanings
indicated:


(a)     “Applicable Withholding Taxes” means the aggregate minimum amount of
federal, state, local and foreign income, payroll and other taxes that an
Employer is required to withhold in connection with any Incentive Award.


(b)     “Beneficiary” means the person or entity designated by the Participant,
in a form approved by Markel, to exercise the Participant’s rights with respect
to an Incentive Award or receive payment under an Incentive Award after the
Participant’s death.


(c)     “Board” means the Board of Directors of Markel Corporation or of any
successor entity that assumes Markel’s obligations under the Plan.


(d)     “Cause” shall have the meaning set forth in any employment agreement
between a Participant and Markel or any Subsidiary, or, if no such agreement
exists or if such term is not defined therein, means: (i) an act or acts of
personal dishonesty of a Participant intended to result in substantial personal
enrichment of the Participant at the expense of the Company or any of its
Subsidiaries; (ii) a substantial violation of the management responsibilities by
the Participant which is demonstrably willful and deliberate on the
Participant’s part and which is not remedied in a reasonable period of time
after receipt of written notice from the Employer; or (iii) the conviction of
the Participant of, or plea of nolo contendere by the Participant to, a felony.


(e)     “Change in Control” means the occurrence of any of the following events:


(i)     Stock Acquisition. The acquisition by any individual, entity or group (a
“Person”), within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), of beneficial ownership
(within the meaning of Rule 13d-3 under the Exchange Act) of 20 percent or more
of either (A) the then outstanding shares of common stock of Markel (the
“Outstanding Company Common Stock”), or (B) the combined voting power of the
then outstanding voting securities of Markel entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this subsection (i), the following acquisitions
shall not constitute a change in control: (A) any acquisition directly from
Markel; (B) any acquisition by Markel; or (C) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by Markel or any
corporation controlled by Markel; or




--------------------------------------------------------------------------------






(ii)     Board Composition. Individuals who, as of the date hereof, constitute
the Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director after the date hereof whose election or nomination for election by
Markel’s shareholders was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individuals whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or


(iii)     Business Combination. The consummation of a merger, consolidation, or
similar transaction involving Markel, or sale or other disposition of all or
substantially all of the assets of Markel, or acquisition by Markel or a
Subsidiary of assets or stock of another entity (each, a “Business
Combination”), in each case unless, following such Business Combination, (i) the
persons who beneficially owned the Outstanding Company Common Stock and the
Outstanding Company Voting Securities immediately before such Business
Combination beneficially own, directly or indirectly, more than sixty percent of
the then-outstanding shares of common stock and the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the entity resulting from such Business
Combination (or of its ultimate parent entity) in substantially the same
proportions as their ownership immediately before such Business Combination,
(ii) no Person (excluding any person described in clause (i), subclauses (A)
though (C) above) has acquired, directly or indirectly, as a result of such
Business Combination, beneficial ownership of twenty percent or more of,
respectively, the then-outstanding shares of common stock of the entity
resulting from such Business Combination or the combined voting power of the
then-outstanding voting securities of such entity (or of its ultimate parent
entity), and (iii) a Change in Control is not triggered under clause (ii) above
with respect to the entity resulting from such Business Combination (or its
ultimate parent entity); or


(iv)     Liquidation or Dissolution. A complete liquidation or dissolution of
Markel.


(f)     “Code” means the Internal Revenue Code of 1986, as amended.


(g)     “Committee” means the Compensation Committee of the Board, or its
successor, provided that, if any member of the Compensation Committee does not
qualify as both an outside director for purposes of Code Section 162(m) and a
non-employee director for purposes of Rule 16b-3, the remaining members of the
Compensation Committee (but not less than two members) shall be constituted as a
subcommittee of the Compensation Committee to act as the Committee for purposes
of the Plan.


(h)     “Company Stock” means common stock, no par value, of Markel. If there is
a change in the capital structure of Markel affecting the common stock (as
provided in Section 15), the shares resulting from such a change in the common
stock shall be deemed to be Company Stock within the meaning of the Plan.


(i)     “Covered Employee” means a Participant who the Committee determines is
or may become a covered employee within the meaning of Code Section 162(m)
during the performance period of a Performance Grant or other type of Incentive
Award.


(j)     “Date of Grant” means the date on which the Committee grants an
Incentive Award or a future date determined by the Committee.


2

--------------------------------------------------------------------------------






(k)    “Director Award” has the meaning set forth in Section 3(b) below.


(l)    “Disability” or “Disabled” means a Participant (i) is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in his death or
can be expected to last for a continuous period of not less than twelve months
or (ii) is, by reason of any medically determinable physical or mental
impairment which can be expected to result in his death or can be expected to
last for a continuous period of not less than twelve months, receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering employees of his Employer.


(m)     “Divisive Transaction” means a transaction in which the Participant’s
Employer ceases to be a Subsidiary, a sale of substantially all of the assets of
a Subsidiary, or a sale or other disposition of assets or of a line of business
that is designated as a Divisive Transaction by the Committee.


(n)     “Early Retirement” means a Participant’s termination of employment after
age 55 and before age 65 with the Committee’s consent and without then engaging
in employment in any business that is competitive with that of the Participant’s
most recent Employer after the termination of employment except for services
rendered to Markel or a Subsidiary.


(o)     “Employer” means Markel and each Subsidiary that employs one or more
Participants.


(p)     “Fair Market Value” means, as of any date, the closing price of the
Company Stock on the New York Stock Exchange or another exchange designated by
the Committee on such date, or, if there is no trading on such date, the closing
price of the Company Stock on the last prior trading day.


(q)     “Good Reason” shall have the same meaning set forth in any applicable
employment agreement between a Participant and Markel or any Subsidiary, or, if
no such agreement exists or if such term is not defined therein, means, unless
and to the extent otherwise consented to by the Participant, the termination of
the Participant’s employment with Markel or any Subsidiary (or any successor
thereto resulting from a Change in Control) (the “Company”) which is initiated
by the Participant and that occurs within 180 days after any of the following
events, provided the Participant has given the Company written notice of the
event within 90 days after its initial occurrence, and the Company has not
remedied the event within 30 days after receipt of written notice thereof given
by the Participant:


(i)     a material decrease in the Participant’s aggregate annual base salary
and incentive bonus opportunity in effect as of the date of the Change in
Control or a material reduction in the amount of additional benefits or
perquisites provided to the Participant as of the date of the Change in Control;


(ii)     the assignment of duties and responsibilities to the Participant that
materially reduce the level and types of duties and responsibilities of the
Participant as of the date of the Change in Control; or


(iii)     the Company changes by 50 miles or more the principal location in
which the Participant is required to perform services from the location at which
the Participant was employed as of the date of the Change in Control.


(r)     “Incentive Award” means, collectively, a Performance Grant or the award
of Restricted Stock, a Restricted Stock Unit, or an Other Stock Award under the
Plan.




3

--------------------------------------------------------------------------------




(s)     “Markel” means Markel Corporation or any successor entity that assumes
Markel’s obligations under the Plan.


(t)     “Other Stock Award” means an award denominated in Company Stock or units
of Company Stock, other than Restricted Stock or Restricted Stock Units, which
is awarded under Section 8.


(u)     “Outside Directors” means members of the Board who are not employees of
Markel or a Subsidiary.


(v)     “Participant” means any employee or Outside Director of Markel or a
Subsidiary who receives an Incentive Award under the Plan.


(w)     “Performance Criteria” means any of the following areas of performance
of Markel, or any Subsidiary, or any business unit or division thereof, on a
consolidated or individual basis, or relative to any peer(s) or benchmark(s)
selected by the Committee: underwriting loss ratio; underwriting combined ratio;
expense ratio; book value; comprehensive income; investment return; return on
invested capital (ROIC); free cash flow; value added (ROIC less cost of capital
multiplied by capital); total shareholder return; economic value added (net
operating profit after tax less cost of capital); operating ratio; cost
reduction (or limits on cost increases); debt to capitalization; debt to equity;
earnings; earnings before interest and taxes; earnings before interest, taxes,
depreciation and amortization; earnings per share (including or excluding
nonrecurring items); earnings per share before extraordinary items; income from
operations (including or excluding nonrecurring items); income from operations
compared to capital spending; net income (including or excluding nonrecurring
items, extraordinary items and/or the accumulative effect of accounting
changes); net sales; price per share of Company Stock; return on assets; return
on capital employed; return on equity; return on investment; return on sales;
and sales volume.


Any Performance Criteria may be used to measure the performance of Markel as a
whole or any Subsidiary, business unit or division of Markel. As determined by
the Committee, Performance Criteria shall be derived from the financial
statements of Markel, its Subsidiaries or affiliated entities prepared in
accordance with generally accepted accounting principles applied on a consistent
basis, or, for Performance Criteria that cannot be so derived, under a
methodology established by the Committee before the issuance of a Performance
Grant that is consistently applied.


(x)     “Performance Goal” means, for a Covered Employee, an objectively
determinable performance goal that relates to one or more Performance Criteria
and that is established by the Committee with respect to a given Performance
Grant or other type of Incentive Award. For a Participant who is not a Covered
Employee, a Performance Goal means any goal or measurement established by the
Committee, including subjective performance factors, and which may be based on
criteria or measures other than the Performance Criteria.


(y)     “Performance Grant” means a cash-denominated award subject to the
attainment of Performance Goals which is made under Section 7.


(z)     “Restricted Stock” means Company Stock awarded under Section 5.


(aa)     “Restricted Stock Unit” means a right granted to a Participant to
receive the Fair Market Value of a share of Company Stock in Company Stock or
cash and awarded under Section 6.


(bb)     “Retirement” means a Participant’s termination of employment after age
65.




4

--------------------------------------------------------------------------------




(cc)     “Rule 16b-3” means Rule 16b-3 of the Securities and Exchange Commission
under the Securities Exchange Act of 1934, as amended. A reference in the Plan
to Rule 16b-3 shall include a reference to any corresponding rule (or number
redesignation) of any amendments to Rule 16b-3 enacted after the effective date
of the Plan’s adoption.


(dd)     “Subsidiary” means any corporation or other entity in which Markel
directly or indirectly owns stock or ownership interests representing more than
50 percent of the combined voting interests of such entity.


3.     Stock.


(a)     Subject to Section 14 of the Plan, there shall be reserved for issuance
under the Plan an aggregate of 250,000 shares of Company Stock, which shall be
authorized, but unissued shares. Shares allocable to Incentive Awards granted
under the Plan that expire, are forfeited, otherwise terminate unexercised or
are settled in cash may again be subjected to an Incentive Award under the Plan.
Shares exchanged by a Participant or retained by the Company in payment of
Applicable Withholding Taxes and shares repurchased by the Company on the open
market shall not again be available for future Incentive Awards under the Plan.
Shares issued under the Plan through the settlement, assumption, or substitution
of outstanding awards previously granted by an acquired or predecessor entity
(or parent or subsidiary thereof) or obligations to grant future awards made or
incurred by such acquired or predecessor entity (or parent or subsidiary
thereof) in connection with the acquisition of such entity by Markel or any
Subsidiary or similar business transaction shall not reduce the maximum number
of shares available for delivery under the Plan.


(b)     No more than 50,000 shares may be allocated to the Incentive Awards,
including the maximum amounts payable under a Performance Grant, that are
granted to any individual Participant during any 36-month period. The maximum
cash payment that can be made for all Incentive Awards granted to any one
individual shall be $2,000,000 times the number of twelve-month periods in any
performance cycle for any single or combined performance goals. Any amount that
is deferred by a Participant shall be subject to the limit on the maximum cash
payment in the year in which the deferral is made and not in any later year in
which payment is made. No more than $200,000 worth of Director Awards (valued at
the Fair Market Value of the shares subject to the Director Award as of the
grant date) may be granted to any single Outside Director during any single
calendar year.


4.     Eligibility.


(a)     Employees. All present and future employees of Markel or a Subsidiary at
the time of grant shall be eligible to receive Incentive Awards under the Plan.
The Committee shall have the power and complete discretion, as provided in
Section 16, to select eligible employees to receive Incentive Awards and to
determine for each employee the nature of the award and the terms and conditions
of each Incentive Award. The grant of an Incentive Award shall not obligate an
Employer to pay an employee any particular amount of remuneration, to continue
the employment of the employee after the grant or to make further grants to the
employee at any time thereafter.


(b)     Outside Directors. Incentive Awards of Restricted Stock, Restricted
Stock Units and Other Stock Awards consisting of “director stock” or “director
units” (or other similar types of awards) (collectively, “Director Awards”) may
be made to Outside Directors. The Outside Directors of the Board shall have the
power and complete discretion to select Outside Directors to receive Director
Awards and to determine the terms and conditions, the nature of the award and
the number of shares to be allocated as part of each Director Award for each
Outside Director. The grant of a Director Award shall not obligate


5

--------------------------------------------------------------------------------




Markel to make further grants to the Outside Director at any time thereafter or
to retain any person as a director for any period of time.


(c)     Compliance with Foreign Laws. When granting Incentive Awards to
employees of a non-U.S. Subsidiary, the Committee shall have complete discretion
and authority to grant such Incentive Awards in compliance with all present and
future laws of the country or countries that may apply to the grant of the
Incentive Award or the issuance of Company Stock under the Incentive Award. Such
authorization shall extend to and includes establishing one or more separate
sub-plans which include provisions not inconsistent with the Plan that comply
with statutory or regulation requirements imposed by the foreign country or
countries.


5.     Restricted Stock.


(a)     The Committee may make grants of Restricted Stock to employees, and the
Outside Directors of the Board may make grants of Restricted Stock to Outside
Directors, and in each case shall establish as to each award of Restricted Stock
the terms and conditions to which the Restricted Stock is subject, including the
period of time before which all restrictions shall lapse, and the Participant
shall have full ownership of the Company Stock. Restricted Stock may be awarded
without cash consideration.


(b)     Restricted Stock awards for employees that vest based solely on a
Participant’s continued service and the passage of time shall be subject to a
minimum vesting period of twelve consecutive months, and Restricted Stock awards
for employees that vest based on the attainment of Performance Goals shall be
subject to a minimum performance period of twelve consecutive months, provided
in each case the Committee may provide for accelerated vesting upon the death,
Disability, Retirement or Early Retirement of a Participant or the occurrence of
a Change in Control.


(c)     Restricted Stock may not be sold, assigned, transferred, pledged,
hypothecated, or otherwise encumbered or disposed of until the restrictions have
lapsed or been removed. For certificated shares, certificates representing
Restricted Stock shall be held by Markel until the restrictions lapse and the
Participant shall provide Markel with appropriate stock powers endorsed in
blank.


(d)     Restricted Stock awards for Covered Employees may be granted so as to
qualify for the performance-based exception under Code Section 162(m), in which
case the award shall be granted and administered in accordance with the
applicable provisions of Section 7 relating to Covered Employees.


6.     Restricted Stock Units.
    
(a)     The Committee may make grants of Restricted Stock Units to employees,
and the Outside Directors of the Board may make grants of Restricted Stock Units
to Outside Directors, and in each case shall establish as to each award of
Restricted Stock Units the terms and conditions (including vesting conditions)
to which the Restricted Stock Units are subject. A Restricted Stock Unit shall
entitle the Participant to receive from Markel a share of Company Stock or a
cash amount equal to the Fair Market Value of the Company Stock on the date or
event provided for in the applicable award agreement, subject to the vesting and
other terms and conditions of the award.


(b)     Restricted Stock Unit awards for employees that vest based solely on a
Participant’s continued service and the passage of time shall be subject to a
minimum vesting period of twelve consecutive months, and Restricted Stock Unit
awards for employees that vest based on the attainment of Performance Goals
shall be subject to a minimum performance period of twelve consecutive months,


6

--------------------------------------------------------------------------------




provided in each case the Committee may provide for accelerated vesting upon the
death, Disability, Retirement or Early Retirement of a Participant or the
occurrence of a Change in Control.


(c)     Restricted Stock Unit awards for Covered Employees may be granted so as
to qualify for the performance-based exception under Code Section 162(m), in
which case the award shall be granted and administered in accordance with the
applicable provisions of Section 7 relating to Covered Employees.


7.     Performance Grants.


(a)     The Committee may make Performance Grants to any employee. Outside
Directors shall not be eligible for Performance Grants. A Performance Grant is
an award that is denominated in cash (rather than Company Stock or units of
Company Stock), and which entitles a Participant to receive a payment based on
the attainment of Performance Goals. Each Performance Grant shall contain the
Performance Goals for the award, including the Performance Criteria (for Covered
Employees) or other performance measures, the target and maximum amounts payable
and such other terms and conditions of the Performance Grant. As to each Covered
Employee, each Performance Grant shall be granted and administered to comply
with the requirements of Code Section 162(m). The terms of a Performance Grant
may be set forth in an annual or long-term bonus or incentive plan of Markel or
a Subsidiary.


(b)     The Committee shall establish the Performance Goals for Performance
Grants. The Committee shall determine the extent to which any Performance
Criteria (for Covered Employees) or other performance measures shall be used and
weighted in determining Performance Grants. The Performance Goals for any
Performance Grant for a Covered Employee shall be made not later than 90 days
after the start of the period for which the Performance Grant relates and shall
be made before the completion of 25 percent of such period, at a time when
achievement of the goal is substantially uncertain. The Committee may adjust
Performance Goals as it deems necessary or appropriate during or after a
performance period to reflect unusual or nonrecurring gains and losses,
accounting charges or other extraordinary and unforeseen events; provided,
however, the Committee may increase, but not decrease, any Performance Goal
after the deadlines set forth in the preceding sentence for any Covered
Employee.


(c)     Unless otherwise provided in the Performance Grant, the employee must
remain continuously employed with Markel or a Subsidiary through the last day of
the applicable performance period in order to be eligible to receive payment
under the award; provided, however, the Committee may provide for accelerated
vesting or payment of a Performance Grant upon such events as the Committee
deems appropriate, including without limitation a Participant’s death,
Disability, Retirement or Early Retirement or the occurrence of a Change in
Control; provided further, however, the Committee shall not provide for
accelerated vesting or payment upon a Covered Employee’s Retirement, Early
Retirement or other termination of employment (other than due to death or
Disability) unless the Performance Grant will be based on actual performance
through the date of Retirement or Early Retirement or through the end of the
otherwise applicable performance period.


(d)     Performance Grants may be payable in cash, shares of Company Stock or
both. The Committee shall establish for each Performance Grant the amount of
Company Stock or cash payable at specified levels of performance, based on the
Performance Goal for each Performance Criterion (for Covered Employees) or other
performance measures. The Committee shall make all determinations regarding the
achievement of any Performance Goals. For Covered Employees, the Committee may
not increase the amount of cash or Company Stock that would otherwise be payable
upon achievement of the Performance Goal or Goals. The Committee may reduce the
amount of or eliminate the any payments


7

--------------------------------------------------------------------------------




otherwise due to any employee under a Performance Grant in its discretion,
except as otherwise provided in the Performance Grant.


(e)     The actual payments to a Participant under a Performance Grant will be
calculated by applying the achievement of the Performance Criteria (for Covered
Employees) or other performance measures to the Performance Goal. The Committee
shall make all calculations of actual payments and shall certify in writing the
extent, if any, to which the Performance Goals have been met for a Covered
Employee.


8.     Other Stock Awards. The Committee (with respect to employees) and the
Outside Directors of the Board (with respect to Outside Directors) may make
Other Stock Awards, granted or denominated in Company Stock or units of Company
Stock, and in each case shall establish the number of shares or units of Company
Stock to be awarded or to which the award is subject and the other terms and
conditions applicable to each such award. Other Stock Awards may include
(without limitation) the following:


(a)     “Performance shares” or “performance units” (or other similar types of
awards), which are rights granted to employees to receive shares or units of
Company Stock upon the attainment of Performance Goals and the satisfaction of
any other terms and conditions of the award, and which shares or units may be
subject to additional service-based vesting after the end of the performance
period. The performance period with respect to any such award shall be at least
twelve consecutive months, provided the Committee may provide for accelerated
vesting upon a Participant’s death, Disability, Retirement or Early Retirement
or the occurrence of a Change in Control. The Committee will make all
determinations regarding the satisfaction of any Performance Goals for such an
award. Any such awards for Covered Employees may be granted so as to qualify for
the performance-based exception under Code Section 162(m), in which case the
award shall be granted and administered in accordance with the applicable
provisions of Section 7 relating to Covered Employees.


(b)     “Director stock” or “director units” (or other similar types of awards),
which are shares or units of Company Stock granted to Outside Directors only,
which are vested immediately on grant, but which may not be transferred by the
Participant (or, in the case of units, paid to the Participant) until the
Participant’s separation from service from the Board (except as necessary to
satisfy the Outside Director’s tax liability in connection with the grant).


(c)     Notwithstanding the foregoing, “Other Stock Awards” shall not include
stock options or stock appreciation rights, which are not authorized for
issuance under the Plan.


9.     Dividend Equivalents. The Committee (with respect to employees), or the
Outside Directors of the Board (with respect to Outside Directors), may provide
that any Incentive Awards under the Plan earn dividends or dividend equivalents.
Such dividends or dividend equivalents shall be credited to a Participant’s
account, either in cash without interest or as reinvestment in additional shares
or share equivalents. Any crediting of dividends or dividend equivalents shall
be subject to the same restrictions and conditions as the underlying award.
Except as provided by the foregoing, no Participant or Beneficiary shall have
any rights as a shareholder of Markel with respect to an Incentive Award,
including without limitation any rights to vote shares of Company Stock or to
receive dividends or other distributions with respect thereto, unless and until
he becomes the holder of record of shares of Company Stock under such award.


10.     Tax Withholding. Whenever payment under an Incentive Award is made in
cash, the Employer will withhold an amount sufficient to satisfy any Applicable
Withholding Taxes. Each Participant who is an employee shall agree as a
condition of receiving an Incentive Award payable in the


8

--------------------------------------------------------------------------------




form of Company Stock, to pay to the Employer, or make arrangements satisfactory
to the Employer regarding the payment to the Employer of, Applicable Withholding
Taxes. To satisfy Applicable Withholding Taxes and under procedures established
by the Committee or its delegate, a Participant may elect to (i) make a cash
payment or authorize additional withholding from cash compensation, or (ii) have
Markel retain that number of shares of Company Stock (valued at their Fair
Market Value) that would satisfy all or a specified portion of the Applicable
Withholding Taxes.


11.     Transferability of Incentive Awards. Incentive Awards shall not be
transferable by a Participant, except in accordance with the Participant’s will
or the laws of descent and distribution or as otherwise expressly provided in
the Incentive Award. If a Participant dies, any outstanding Incentive Awards
that are otherwise payable to the Participant shall be paid to the Participant’s
Beneficiary or, if no Beneficiary is designated, to the personal representative
of the Participant’s estate or to the person to whom rights under the Incentive
Award shall have passed by will or the laws of descent and distribution.


12.     Deferral Elections. The Committee (with respect to employees) and the
Outside Directors of the Board (with respect to Outside Directors) may permit
Participants to elect to defer the issuance of Company Stock or the settlement
of awards in cash under the Plan under such rules, procedures, or programs as it
may establish, in accordance with Section 409A of the Code and any other
applicable laws, rules or regulations.


13.     Effective Date of the Plan. The effective date of the Plan is April 1,
2016. The Plan shall be submitted to the shareholders of Markel for approval.
Until (i) the Plan has been approved by Markel’s shareholders, and (ii) the
requirements of any applicable federal or state securities laws have been met,
no Incentive Award shall be awarded that is not contingent on these events.


14.     Termination, Amendment. If not sooner terminated by the Board, this Plan
shall terminate at the close of business on March 31, 2026. No Incentive Awards
shall be made under the Plan after its termination. The Board may amend or
terminate the Plan as it shall deem advisable; provided that no change shall be
made that increases the total number of shares of Company Stock reserved for
issuance under Incentive Awards granted under the Plan (except under Section
15), expands the types of awards under the Plan, materially expands the eligible
participants or any other amendment requiring approval of Markel’s shareholders
under New York Stock Exchange listing standards, Code Section 162(m) or other
applicable law, unless such change is authorized by the shareholders of Markel.
A termination or amendment of the Plan shall not, without the consent of the
Participant, adversely affect a Participant’s rights under an Incentive Award
previously granted to him.


15.     Change in Capital Structure; Other Corporate Transactions.


(a)     If there is a stock dividend, stock split or combination of shares,
share exchange, recapitalization or merger in which Markel is the surviving
corporation, spin-off or split-off of a Subsidiary, extraordinary dividend, or
other unusual or extraordinary change in or with respect to Markel capital stock
(including, but not limited to, the creation or issuance to shareholders
generally of rights, options or warrants for the purchase of common stock or
preferred stock of Markel), the number and kind of shares of stock or securities
of Markel to be subject to the Plan and to Incentive Awards then outstanding or
to be granted, the maximum number of shares or securities which may be delivered
under the Plan under Sections 3(a) or 3(b), the Performance Goals and other
terms of Incentive Awards and any other relevant provisions of the Plan or any
Incentive Award, shall be equitably and proportionately adjusted by the
Committee (with respect to employees) or the Outside Directors of the Board
(with respect to Outside Directors), whose determination shall be binding on all
persons. Performance Goals shall be adjusted in such a way as to preserve, to
the extent possible (but not increase), the incentive level intended


9

--------------------------------------------------------------------------------




under the Incentive Award. All changes under this section shall, if possible, be
made in a manner that preserves the intended tax consequences of the Incentive
Award under Code Sections 409A, 162(m) and any other applicable section of the
Code.


(b)     If a Change in Control occurs under Section 2(e)(iii) or (iv) or if
Markel is otherwise a party to a consolidation or a merger in which Markel is
not the surviving entity, a transaction that results in the acquisition of
substantially all of Markel’s outstanding stock by a single person or entity, or
a sale or transfer of substantially all of Markel’s assets, or if a Divisive
Transaction occurs with respect to a Participant’s Employer, and if the
surviving entity does not agree before the occurrence of any such transaction to
continue and assume the outstanding Incentive Awards under the Plan, or if the
Incentive Awards would not continue for any other reason after the occurrence of
such transaction, then, upon the occurrence of such transaction (or sufficiently
in advance of the occurrence of such transaction if necessary or appropriate to
allow the Participants to realize the intended benefits of such awards), the
Committee (with respect to employees) or the Outside Directors of the Board
(with respect to Outside Directors) may take such actions with respect to
outstanding Incentive Awards as it deems appropriate, including without
limitation providing for the immediate vesting of any such award, the removal of
any restrictions with respect to any such award, or the payment or settlement of
any such award in cash; provided, however, that if any such award vests or is
payable subject to the attainment of Performance Goals and if the applicable
performance period has not ended as of the date of such transaction, the level
of attainment with respect to such goals shall be based on the actual
performance achieved through the date of such transaction.


(c)     Notwithstanding subsection (b) above to the contrary, individual
Incentive Awards may contain provisions with respect to vesting or payment upon
the occurrence of a Change in Control or Divisive Transaction, and the terms of
the Incentive Award shall govern to the extent of any inconsistency with the
terms of subsection (b). Unless otherwise provided in an Incentive Award, if,
within twelve months after a Change in Control, a Participant is involuntarily
terminated without Cause or terminates employment for Good Reason, or upon the
occurrence of a Change in Control described in Section 2(e)(iv), (i) all
restrictions on Restricted Stock shall lapse, (ii) all Restricted Stock Units
shall be deemed fully vested, and (iii) all Performance Grants and Other Stock
Awards shall be deemed to be fully earned and vested, and each shall be
immediately issued or paid as the case may be.


(d)     Notwithstanding anything in the Plan to the contrary, the Committee
(with respect to employees) or the Outside Directors of the Board (with respect
to Outside Directors) may take any action under this Section 15 without the
consent of any Participant, and its determination shall be conclusive and
binding on all persons for all purposes.


16.     Administration of the Plan.


(a)     The Committee shall administer the Plan with respect to Incentive Awards
to employees and the Outside Directors of the Board shall administer the Plan
with respect to Incentive Awards to Outside Directors. The Committee or the
Outside Directors of the Board, as applicable (the “Administrator”), shall have
general authority to impose any term, limitation or condition upon an Incentive
Award that the Administrator deems appropriate to achieve the objectives of the
Incentive Award. The Administrator may adopt rules and regulations for carrying
out the Plan with respect to Participants. The interpretation and construction
of any provision of the Plan by the Administrator shall be final and conclusive
as to any Participant.


(b)     The Administrator shall have the power to amend the terms of previously
granted Incentive Awards so long as the terms as amended are consistent with the
terms of the Plan and provided that the


10

--------------------------------------------------------------------------------




consent of the Participant is obtained with respect to any amendment that would
be detrimental to him, except that such consent will not be required if such
amendment is for the purpose of complying with Rule 16b-3 or any requirement of
the Code applicable to the Incentive Award.


(c)     The Administrator shall have the power and complete discretion to
delegate to any individual, or to any group of individuals employed by Markel or
any Subsidiary, the authority to administer the Plan, including the authority to
grant Incentive Awards under the Plan, consistent with applicable laws, rules
and regulations (including state corporations law and the listing standards of
the New York Stock Exchange) and subject to any terms and limitations of any
such delegation of authority (such as limitations on the ability to grant
Incentive Awards to executive officers or directors for purposes of Rule 16b-3
or to Covered Employees for purposes of Code Section 162(m)), as the
Administrator deems appropriate.


17.     Recovery of Incentive Awards. If a Participant who is an employee or
former employee of Markel or a Subsidiary (1) violates any restrictive covenant
to which the Participant is bound by Markel or a Subsidiary in an employment
agreement or otherwise, or if the Participant is not bound by such an agreement
or if any such agreement does not contain such restrictive covenants: becomes
associated with, recruits or solicits customers or other employees of an
Employer on behalf of, or is employed by, renders services to, or owns any
interest (other than any nonsubstantial interest, as determined by the
Committee) in, any business that is in competition with Markel or its
Subsidiaries during his or her employment with Markel or during the twelve-month
period immediately following his or her termination of employment with Markel,
(2) has his or her employment terminated by his Employer for Cause, or (3)
engages in, or has engaged in, conduct which the Committee determines to be
materially detrimental to the interests of Markel or its Subsidiaries (other
than in the performance of his or her duties in good faith), the Committee may,
in its sole discretion, (A) cancel all outstanding Incentive Awards of the
Participant, regardless of whether then vested, (B) require the Participant to
repay any payment received under an Incentive Award within the previous two
years, and/or (C) offset any other amounts owed to the Participant by any
payment received under an Incentive Award within the previous two years. In
addition, any Incentive Award shall be subject to any recoupment or clawback
policy that is adopted by, or applicable to, the Company, pursuant to any
requirement of law or any exchange listing requirement related to clawback or
other recovery of Incentive Awards. This section shall survive termination of
the Plan.


18.     Severability. If any provision of the Plan, any Incentive Award, or any
other document setting forth the terms of an award shall be held by a court of
competent jurisdiction to be invalid and unenforceable, the remaining provisions
of the Plan, such award or such other document shall continue in effect.


19.     Legal Compliance. The Plan and all Incentive Awards granted under the
Plan are intended to comply with the applicable requirements of Code Section
409A, except to the extent such awards qualify for an exemption therefrom, and
shall be interpreted for all purposes in accordance with such intent. The Plan
is intended to be unfunded for federal income tax purposes. Incentive Awards
(other than awards of Restricted Stock or Other Stock Awards that are subject to
Code Section 83 upon grant) shall be payable solely from the general assets of
Markel and the rights of a Participant or beneficiary thereof to receive such
awards (or any dividend equivalent with respect thereto) shall be solely those
of an unsecured general creditor of Markel. The Plan and the granting, vesting
and payment of Incentive Awards under the Plan are subject to compliance with
all applicable federal and state laws, rules and regulations, including without
limitation applicable securities laws, and to such approvals by any listing,
regulatory or governmental authority as may, in the opinion of counsel for
Markel, be necessary or advisable in connection therewith. Any shares of Company
Stock issued under the Plan shall be subject to


11

--------------------------------------------------------------------------------




such restrictions as Markel may deem necessary or desirable to assure compliance
with all applicable legal requirements.


20.     Interpretation and Venue. The terms of this Plan shall be governed by
the laws of the Commonwealth of Virginia without regard to its conflict of laws
rules. The United States District Court for the Eastern District of Virginia or
the Circuit Court for the County of Henrico shall have exclusive jurisdiction
over any disputes arising out of or related to this Plan or Incentive Awards. As
used in this Plan, words of one gender shall include the other gender as the
context requires.








12